DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF CRIMPING ELECTRICAL TERMINAL ONTO ELECTRICAL WIRE.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7 recites “wherein the progressive portion” change to --wherein the at least one progressive portion--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 12-15 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jossifidis et al. (WO 2009/115860).
With respect to Claim 1:
Jossifidis discloses an electrical crimp terminal (FIG. 11c, 1) for connection with a conductor (FIG. 2, 12) of an electrical cable (FIG. 2, 2) having an insulation (FIG. 2, 13) surrounding the conductor (FIG. 2, 12), the electrical crimp terminal (1) comprising a conductor connection portion (FIG. 2/8a, 30), wherein the conductor connection portion (30) comprises conductor crimp wings (FIG. 11c; 4a, 4b, 5a, 5b) for being crimped onto the conductor (12) of the electrical cable (2); 
wherein each of the conductor crimp wings (FIG. 11c; 4a, 4b, 5a, 5b) in the non-crimped state (FIG. 11c) has at least one progressive portion (FIG. 11c, see notation P) having a progressively increasing height (FIG. 11c, see notation H1, H2) in a longitudinal direction (FIG. 8a/11c, see notation X) to a tip (FIG. 8a, 17) of the conductor (FIG. 8a, 12) to be crimped, wherein the at least one progressive portion (FIG. 11c, P) extends along a complete length (FIG. 11c, see notation) of each conductor crimp wing (FIG. 11c, 4a, 4b or 5a, 5b).
With respect to Claim 2: 
Jossifidis discloses an electrical crimp terminal (FIG. 11c, 1), wherein the progressive portion (FIG. 11c, P) of at least one conductor crimp wing (FIG. 11c; 4a, 4b, 5a, 5b) comprises at least one notch (FIG. 11c, see notation).
With respect to Claim 3: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c, 1), wherein the notch (FIG. 11c, see notation) comprises a depth (FIG. 11c, see notation d), which is less than 50%c of the height (FIG. 11c, see notation H1) of the progressive portion (FIG. 11c, see notation P) at the position of the notch (FIG. 11c, see notation).
With respect to Claim 4: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c,1), wherein the notch (FIG. 11c, see notation) comprises a notch width, (FIG. 11c, see notation W) and wherein the notch width (W) is less than 50% of the complete length of the conductor crimp wings (FIG. 11c; 4a+4b, 5a+5b).

[AltContent: textbox (slanted/chamfered)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    372
    643
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Upper edge)][AltContent: arrow][AltContent: textbox (Transition between upper edge and front side edge)][AltContent: arrow][AltContent: textbox (Front side edges)][AltContent: textbox (rear side edge)][AltContent: arrow][AltContent: textbox (Transition between upper edge and rear side edge)][AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow][AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (d)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (notch)][AltContent: arrow][AltContent: textbox (H1)][AltContent: textbox (H2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (P)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    789
    749
    media_image2.png
    Greyscale

With respect to Claim 6
Jossifidis discloses the electrical crimp terminal (FIG. 11c, 1), wherein the height (FIG. 11c, height increased from H1 to H2 at notch) of the progressive portion (FIG. 11c, see notation P) increases non-linearly (FIG.11c see non-linear break at notch).

With respect to Claim 7: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c,1), wherein the conductor crimp wings (FIG. 8a; 4a, 4b, 5a, 5b), in the non-crimped state (FIG. 8a), at the progressive portion (FIG. 8a, 30) comprise an upper edge (FIG. 8b see upper edge cross section) that is slanted by an angle (FIG. 8b/8c see cross section of upper edge).
With respect to Claim 12: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c/12b, 1), wherein the conductor connection portion (FIG. 11c/12b, see notation P) comprises a conductor connection bottom portion (FIG. 12b, see notation), wherein the conductor crimp wings (FIG. 12b; 4a, 4b, 5a, 5b) are integrally connected with a respective lower edge (FIG. 12b, see notation) to the conductor connection bottom portion (FIG. 12b, see notation). 
[AltContent: textbox (Conductor connection portion P)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (lower edges)][AltContent: textbox (Conductor connection bottom portion)]
    PNG
    media_image3.png
    250
    429
    media_image3.png
    Greyscale

With respect to Claim 13: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c, 1), comprising an insulation connection portion (FIG. 2, 31), mechanically connected with the conductor connection portion (FIG. 2, 30), wherein the insulation connection portion (FIG. 2, 31) comprises insulation crimp wings (FIG. 2; 10, 11) for being crimped onto the insulation of the electrical cable (Description, sheet 4, lines 3-6). 
With respect to Claim 14: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c, 1), wherein the insulation connection portion (31) further comprises an insulation connection bottom portion (FIG. 2, see notation), wherein the insulation crimp wings (FIG. 2; 10, 11) are integrally connected with their respective lower edge (FIG. 2, see notation) to the insulation connection bottom portion (FIG. 2, see notation).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (insulation connection bottom portion)][AltContent: textbox (lower edges)][AltContent: arrow]
    PNG
    media_image4.png
    375
    582
    media_image4.png
    Greyscale

With respect to Claim 15: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c, 1), wherein a transition (FIG. 11c, see notation) between an upper edge (FIG. 11c, see notation) and at least one of a front side edge (FIG. 11c, see notation) and a rear side edge (FIG. 11c, see notation) of the crimp wings (FIG. 11c; 4a, 4b, 5a, 5b) is rounded.
With respect to Claim 19: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c, 1), wherein the crimp wings (FIG. 11c; 4a, 4b, 5a, 5b), along an upper edge thereof (FIG. 8a and 8b), comprise a chamfer (FIG. (FIG. 8a, see notation).
With respect to Claim 20: 
Jossifidis discloses the electrical crimp terminal, (FIG. 11c, 1) wherein the chamfer (FIG. 8, see notation) is slanted (FIG. 8, see notation) by an angle with respect to a plane of the crimp wings (FIG. 8; 4a, 4b, 4c, 5a, 5b, 5c).
[AltContent: textbox (slanted/chamfered)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    372
    643
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jossifidis et al. (WO 2009/115860) in view of Hashimoto et al. (EP 2472675).
With respect to Claim 5: 
Jossifidis discloses the electrical crimp terminal (FIG. 11c,1). 
Jossifidis (FIG. 11c) does not expressly disclose wherein the height of the progressive portion increases linearly.
[AltContent: textbox (Height H increases  linearly)][AltContent: textbox (progressive portion linearly)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (H)][AltContent: connector] 
    PNG
    media_image5.png
    441
    725
    media_image5.png
    Greyscale

However, Hashimoto teaches the height (FIG. 23B, see notation H) of the progressive portion (FIG. 23B, see notation) increases linearly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jossifidis with the teachings of Hashimoto and provide the height of the progressive portion increases linearly so as to provide improved and enhanced crimping connection/strain relief for effective mechanical attachment between the cable conductor and the terminal barrels for better electrical characteristics. (Hashimoto, Description, paragraph [0019], lines 1-3). 

Allowable Subject Matter
Claims 8-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical crimp terminal, wherein the angle ranges from 2o to 30o, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the transition between the upper edge and the at least one of the rear side edge and the front side edge of the crimp wings is rounded by a radius respectively, that ranges from 3% to 20%, of the length of the conductor crimp wings, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831